Boslaugh, J.
Although separate appeals, these cases were briefed and argued together in this court. The defendant was charged with robbery in case No. 40555 and with assault with intent to inflict great bodily injury in case No. 40816. Upon pleas of guilty he was sentenced to imprisonment for 3 to 9 years on the robbery charge and to 5 years imprisonment on the assault charge, the sentences to run consecutively. Upon appeal the defendant contends the sentences are excessive.
The defendant was 17 years of age at the time the robbery took place. He had enlisted in the military service on February 12, 1975, and had received an undesirable discharge on May 1, 1975.
On October 22, 1975, the defendant was driving an automobile that had been stolen from a dealer’s lot 3 days earlier. When the automobile broke down the defendant asked the attendant at the L & M Tow Lot to repair the automobile. When the attendant said that the automobile could not be repaired until the following day, the defendant and his three companions assaulted the attendant and robbed him.
*768The assault with intent to inflict great bodily injury took place at the Douglas County sheriff’s youth center on November 14, 1975. The defendant and several other prisoners assaulted two guards in an attempt to escape. The assault involved striking a guard with a television set and a steel table top and choking him with an electrical cord until he was unconscious. The guard stated that the prisoners intended to kill him.
The defendant has demonstrated that he is a violent person with no regard for the rights of others. There is no basis in the record upon which the sentences imposed could be said to be excessive.
The judgments are affirmed.
Affirmed.